Title: IV. First State of the Report on Weights and Measures, [April 1790]
From: Jefferson, Thomas
To: 



[April 1790]

Sir Isaac Newton has determined the length of a pendulum vibrating Seconds in latitude to be 39.2 inches = 3.2666 &c feet measuring from it’s point of suspension to it’s center of oscillation.
A rod vibrating seconds must be of the same length between the point of suspension and center of oscillation: and this center will always be found at two thirds of the whole length. Such a rod then will be 58.8 Inches or 4.9 feet English measure long. The divisions and multiples of this last measure accomodating themselves not at all to the measures and weights in use with us; but the double of it, to wit, 9.8 feet doing this remarkeably well and admitting a good check being equal to the Treble of the Pendulum of equal vibration
Let the standard of measure be the Double length of a rod or Treble length of a Pendulum vibrating seconds. It will yeild us the following series of divisions and multiples.



  

measures of length, or long measures


Americannotation
Equivalents inEnglish Measures
English measuresof the same name



A Line to be noted thus
  .01
=    .1173I.





10. lines = an Inch
  .1 
=   1.173
   1.I
About ⅙ less


10. inches = a Foot
  1.  
=  11.738
  12.

1/50 more


10. feet = the Double of a 1” Rod
  10.  
=   9.78 feet
  16.5

⅓ more


10. rods = a Chain
  100.  
=  97.821
  66.

⅓ less


10. chains = a Furlong
  1000.  
= 978.212
 660.

⅓ less


10. furlongs = a Mile
  10000.  
  = 9782.125   97.821 f.sq.
5280.

⅓ less


a square Chain of Land
    100 f.sq.
= 9558.94 sq.f.
 104.355 f.sq.
}
Eng.rood





 or 10890 sq.f.


4. sq. chains = an Acre
    200 f.sq.
  = 195.642 f.sq. 38275.8 sq.f.
   208.71 f.sq.or 43560 sq.f.
  
⅛ more






Measures of capacity or solid measures.


AmericanNotation
Equivalents inEnglish measures
English measures ofthe same name




A Cubic Inch
.001
=   1.61749 I.
    1.
about
⅓ less


10. cubic inches = Demi-pint
  .01
=  16.749
   16.875

1/24 less


10. demi-pints = Pottle
  .1
= 161.749
135.

⅙ more


10. pottles = a cub. foot = Bushel or Firkin
  1.
= 1617.496547987 c.I.


¼ less




 .936051243048 c.f.
    2160.




10. bushels or firkins = a Quarter
 10.
  =   9.3605 cub.f.
11.736 cub. feet

⅕ less


10. quarters = a Double Tun
100.
=  93.605
    80.

1/7 more



Weights.
Let Rain water, as the most homogeneous substance, be referred to as the standard for weights, and a cubic of that be called an Ounce.

  
  
  
  
  


American Notation
Equivalents in English weights
English Weights of same name





Avoirdupoise
Troy

About


= A Demigrain
    .0001


.409522418 grs.

    .5 gr. Troy
⅕ less


10. demigrains = a Carat
      .001


  4.09522418

 4.
equal


10. Carats = a Double Scruple
    .01


40.9522418

40. 
1/40 more


10. double scruples = an Ounce (cub. I. rain water)
      .1
 .9360512 oz.=
{
409.52218.8531717 oz.
} 
Troy
  437.5
1/16 less


10. ounces = aPound
     1.
  9.360512 oz..585032 ℔.

.7109764. ℔. Troy

 1.℔. Troy
¼ less


10. pounds = a Stone
    10.
  93.60512 oz.5.85032 ℔.

7.109764 ℔. Troy

 9.72 ℔. Troy
¼ less


10. stone = a Kental
 100.
936.0512 oz.58.5032 ℔.

71.09764 ℔.

 100. ℔. Avoird.
¼ more


10. kental= a Demi-Tun
1000.
9360.512 oz.585.032 ℔.

710.9764

1000. lb. Avoird.
¼ more


Coins
Let the Cubic inch, or Ounce of Rain water be the standard of weight for the Unit or Dollar.


  

A Mill
 .001

grs. Troy


10.mills = a Cent
 .01
The ounce weight will be as above 
409.522418


  10. cents = a Dime
 .1
  Suppose the alloy 1/12
   34.126868


10. Dimes = the Unit or Dollar
1.
Remains of pure Silver in the Dollar
375.395550


10. dollars = the Eagle
  
The Dollar as fixed by Congress had pure silver
375.64




Makes ¼ of a grain or 1/1500 of a Dollar difference
  0.24445



Qu. The Quantum of alloy being arbitrary to a certain degree, might it not be so fixed as to offer an easy means of trying the purity of the coin; viz. so proportioned that it should occasion the coin to lose 1/10 of it’s weight when weighed in water?
2. Qu. Or (supposing the value of pure gold to be to that of silver as 15:1) is it more convenient so to alloy both metals as that in a golden dollar e.g. the pure metal shall be 1/15 of that in the silver dollar, and the alloy 1/15 also of that in the silver dollar: so that the alloyed masses shall be in the same proportion with the pure metals they contained?
